Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a supplemental notice of allowance in response to the AFCP amendment filed on 05/25/2021.
Claims 1, 4, 6, 9, 12, 14 and 17-18 are amended by the Applicants.
Claims 5, 13 and 19 cancelled by the Applicants.
Claims 21-23 added by the Applicants.
Claims 1-4, 6-12, 14-18 and 20-23 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Peter McLellan [71,861] on 06/09/2021.  Authorization to correct the dependency of claim 10 to claim 9 was given and further Mr. McLellan indicated that claims 11-12 should also have been dependent on claim 9 and requested to correct the dependency of claims 11-12 as well with the examiner’s amendment.  Examiner’s amendment is necessitated to fix the dependency of the claims.
In the claims:
Please amend claims 10-12 as follows.
Claim 10, (Currently Amended)
At line 1, delete [claim 10] and add -- claim 9 --.

Claim 11, (Currently Amended)
At line 1, delete [claim 10] and add -- claim 9 --.

Claim 12, (Currently Amended)
At line 1, delete [claim 10] and add -- claim 9 --.
--END--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.


/Satish Rampuria/Primary Examiner, Art Unit 2193